Citation Nr: 0416946	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-15 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for 
headaches secondary to a chronic neck disorder.  

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with 
degenerative arthritis, effective from September 26, 2003.  

3.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with 
degenerative arthritis, effective from September 12, 2002, to 
September 26, 2003.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of injury of the cervical spine, effective from 
September 26, 2003.  

5.  Entitlement to a rating in excess of 10 percent for 
residuals of injury of the cervical spine, effective from 
January 15, 2002, to September 26, 2003.  

6.  Entitlement to service connection for loss of feeling in 
the hands and lower body.  

7.  Entitlement to service connection for chronic depression 
secondary to service-connected disabilities.  

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to January 
1992 and had service in the Southwest Asia Theater of 
Operations from October 17, 1990, to March 8, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  At a hearing before a Decision Review Officer 
at the RO in February 2003, the veteran withdrew from 
appellate consideration the issue of entitlement to a rating 
in excess of 40 percent for degenerative disc disease of the 
lumbar spine with degenerative arthritis.  However, based on 
a claim received on September 12, 2002, the RO entered a 
rating decision dated in April 2003 that denied an evaluation 
in excess of 40 percent for the service-connected low back 
disability.  The RO also denied entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) at that time.  Although the veteran does 
not appear to have addressed these issues in his substantive 
appeal, which was received in November 2003, his 
representative addressed them in an Informal Hearing 
Presentation of March 2004.  The Board finds that a timely 
appeal of the denial of an increased rating for low back 
disability and of a TDIU was timely filed and that these 
issues are properly before the Board.  See 38 U.S.C.A. § 
7105(d)(3) (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained with respect to 
the claim for an increased initial rating for headaches.  

2.  The claim for service connection for migraine headaches 
was received on January 15, 2002.  

3.  It is not shown that the service-connected headaches 
result in characteristic prostrating attacks.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
migraine headaches secondary to a service-connected chronic 
neck disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decisions, the statement of the case, and a supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for an initial 
compensable rating for headaches and of his and VA's 
respective obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been met 
with respect to these claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  

The Board notes that the RO in March 2002 provided notice to 
the veteran of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.  This notice addressed the veteran's 
claim for service connection for migraine headaches secondary 
to his service-connected chronic neck disorder.  Under a 
precedent opinion of the VA General Counsel, VA does not have 
to provide a notice under 38 U.S.C.A. § 5103(a) of the 
information and evidence necessary to substantiate the new 
issue of entitlement to a compensable initial rating for 
headaches where that claim has been prosecuted continuously 
since the grant of service connection and where, as here, the 
claimant has been furnished with a statement of the case 
addressing the increased rating issue.  VAOPGCPREC 8-2003.  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  The Board notes 
that, in any case, a VCAA notice was provided to the veteran 
with respect to the increased rating issue in October 2002.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that a rating decision dated in April 2002 
granted service connection for migraine headaches secondary 
to a service-connected chronic neck disorder and rated the 
headaches noncompensably disabling under Diagnostic Code 
8100, effective from the date of receipt of the claim for 
service connection on January 15, 2002.  The veteran 
disagreed with the evaluation assigned, and this appeal 
ensued.  

The veteran's claim for a higher evaluation for headaches is 
an original claim that was placed in appellate status by his 
disagreement with the initial rating award.  In these 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Under the rating schedule, a noncompensable evaluation is 
warranted for migraine headaches with attacks less often than 
the frequency of attacks required for a 10 percent 
evaluation.  A 10 percent evaluation requires characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation is warranted for 
migraine headaches where there are characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation is warranted if 
there are very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Although the veteran claims entitlement to a compensable 
evaluation for his headaches, the record does not demonstrate 
that the veteran experiences characteristic prostrating 
attacks necessary for a 10 percent, or higher, rating.  A VA 
neurological examination in April 2002 described the 
veteran's headaches as "pounding tension" headaches that 
produce pain most of the time.  The veteran said that he had 
to wear glasses and that he saw spots when he stood up too 
fast or turned to look at things.  He complained of 
photophobia most of the time but not of phonophobia.  
Although the headaches made him stop what he was doing at 
times, he "cannot quantitate."  The examiner remarked that 
the veteran appeared to have tension headaches that were 
likely related to his neck and shoulder pain.  Although the 
headaches were chronic, they did not appear to be 
debilitating.  

The findings on VA neurological examination in October 2002 
did not appear to vary much from those of the previous April.  
The veteran complained of bitemporal pounding headaches that, 
while nearly constant, waxed and waned depending on activity.  
He said that bright light, driving and noise made the 
headaches worse.  He reported that he had been unemployed for 
several years.  He reported that he took over-the-counter 
medication for his headaches and that he spent most of the 
day reading and performing household tasks.  The assessment 
was chronic daily headaches of mixed vascular and tension 
quality.  The examiner remarked that it was difficult to tell 
just how much the veteran's headaches interfered with his 
activity, "as he doesn't seem to do much and the level of 
pain doesn't seem to change his behavior."  

The veteran testified in February 2003 that he had three to 
four migraine headaches a day that caused him some nausea and 
required him to just sit quietly and see if the headaches 
would go away.  Sometimes, he would lie down, sometimes in 
darkness, to see if they would go away.  On a scale of 1 to 
10, he said that the pain was a 10, meaning the most severe.  
He described the pain as "[s]harp, pounding, very severe."  
He also testified that the headaches affected his employment 
with the Postal Service because he was not able to complete 
his route.  He said that the headaches caused him to miss 
work due to the pain.  His spouse testified that the 
veteran's headaches required him to "lie down and be quiet 
and be still."  

The Board finds that the testimony is not confirmed by the 
findings on VA neurological examinations, which do not show 
the presence of characteristic prostrating attacks.  The 
record shows that he retired from the Postal Service in May 
2001 due to joint pain that precluded his work as a letter 
carrier.  The veteran was found unemployable by an 
Administrative Law Judge for the Social Security 
Administration (SSA) in May 2003 because of impairments 
resulting from his degenerative disc disease and depression.  
The Administrative Law Judge's review of the medical and 
testimonial evidence does not mention headaches.  

Accordingly, the Board concludes that a preponderance of the 
evidence is against the claim for an initial compensable 
rating for headaches, variously classified.  It follows that 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-58 (1990).  


ORDER

An increased (compensable) rating for headaches, effective 
from January 15, 2002, is denied.  


REMAND

A rating decision dated in June 1993 granted service 
connection for lumbar sprain with narrowing of the L5-S1 disc 
space and rated the disorder as 10 percent disabling under 
Diagnostic Code 5295.  The evaluation was subsequently 
continued.  A rating decision dated in September 2000 
reclassified the service-connected low back disability as 
degenerative disc disease of the lumbar spine and rated the 
disability 40 percent disabling under Diagnostic Code 5293, 
effective from July 2000.  A rating decision dated in April 
2001 again reclassified the service-connected low back 
disability as degenerative disc disease of the lumbar spine 
with degenerative arthritis and continued the 40 percent 
evaluation under Diagnostic Code 5293, effective from July 
2000.  The veteran's reopened claim for an increased rating 
for his low back disability was received on September 12, 
2002.  

The record shows that the Board granted service connection 
for a neck disorder in a decision dated in November 1995.  A 
rating decision dated in December 1995 evaluated the chronic 
neck disorder as 10 percent disabling under diagnostic codes 
5290 and 5299, effective from separation.  The veteran was 
informed of the rating assigned but did not initiate an 
appeal.  That evaluation was thereafter continued.  His most 
recent claim for an increased rating for his chronic neck 
disorder was received on January 15, 2002.  A rating decision 
dated in April 2002 continued the 10 percent evaluation under 
diagnostic codes 5290 and 5299.  

Under an amendment to the rating schedule that became 
effective on September 23, 2002, the rating formula for 
evaluating intervertebral disc syndrome was changed.  Under 
Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  For purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly or 
nearly so.  See 67 Fed. Reg. 54,345, 54,349 and Note (1) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 and Note 
(1) (2003)).  

A 40 percent evaluation requires incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
is warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  

When evaluating intervertebral disc syndrome on the basis of 
chronic manifestations, orthopedic disabilities were to be 
evaluated using the rating criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
were to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  
Id., Note (2).  

The rating schedule was further amended, effective September 
26, 2003, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
cervical strain under Diagnostic Code 5237, spinal stenosis 
under Diagnostic Code 5238, degenerative arthritis of the 
spine under Diagnostic Code 5242, and intervertebral disc 
syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a).  Although the latest amendment purported to 
make only editorial, not substantive changes to the criteria 
for evaluating intervertebral disc syndrome that became 
effective in 2002, the notes defining incapacitating episode 
and chronic orthopedic and neurologic manifestations were 
deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still to be separately rated under 
an appropriate diagnostic code.  Id. at 51,456, Note (1).  

Prior to September 26, 2003, the rating schedule provided 
that slight limitation of motion of the cervical segment of 
the spine warranted a 10 percent evaluation; a 20 percent 
evaluation required moderate limitation of motion.  A 30 
percent evaluation was warranted where severe limitation of 
motion was shown.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(effective prior to September 26, 2003).  

The record shows that the service-connected low back 
disability has been evaluated under the rating criteria that 
became effective in 2002 but not under the criteria that 
became effective in 2003.  If the low back disorder is rated 
under the criteria contained in Diagnostic Code 5293 as in 
effect from September 23, 2002, to September 26, 2003, 
orthopedic and neurologic signs and symptoms must be present 
constantly or nearly so; if rated under the criteria 
contained in Diagnostic Code 5243 as in effect from September 
26, 2003, orthopedic and neurologic signs and symptoms need 
not be present constantly or nearly so.  (For example, the 
presence of intermittent radiculopathy due to the service-
connected back disorder could be separately evaluated.)  The 
Board notes that a left ankle jerk was difficult to elicit on 
the VA neurologic examination of October 2002, and the 
examiner felt that this "could be consistent with L5-S1 
radiculopathy.  

The record further shows that the service-connected neck 
disorder has not been evaluated under the rating criteria 
that became effective on September 26, 2003, and that the 
veteran has not been provided with these criteria.  A VA 
examination is necessary to determine the extent of the 
veteran's service-connected low back and neck disorders and 
to provide more recent findings for rating purposes.  A VA 
neurological examination in April 2002 indicated that some 
early cervical cord compression might be present on MRI but 
that no clinical findings were present.  A similar finding 
was suggested by the VA neurological examination in October 
2002.  The October 2002 VA orthopedic examination culminated 
in an impression of degenerative disc disease of the lumbar 
and cervical spine.  

The veteran claims entitlement to service connection for loss 
of feeling in the hands and lower body.  It is unclear from 
the record, however, whether any such loss, if present, is a 
symptom of the service-connected low back and neck disorders 
or is a manifestation of psychiatric disability.  For 
example, a VA neurosurgery consultation on July 6, 2001, 
indicated that the veteran presented with a long history of 
back pain and bilateral leg tingling.  He reported that the 
symptoms began with an injury in service.  He said that he 
had retired from the Postal Service because of the symptoms, 
which he described as constant low back pain, which did not 
change with posture or movement, with tingling in both feet.  
However, there was no definite radiation of pain in any of 
the extremities.  Recently, he had also noticed pain in the 
neck, with bilateral shoulder tingling, as well as tingling 
in the distal upper extremities.  There was no definite 
radicular pattern of pain.  An examination of the neck did 
not reveal any abnormality.  His motor and sensory system 
examination revealed normal muscle tone and strength.  He had 
no focal neurologic signs.  The impression was chronic 
lumbago with bilateral extremity tingling.  A chronic neck 
disorder was not diagnosed.  An MRI showed mild disc 
degeneration at the level of L4-5 with "really suspicious" 
subligamentous disc protrusion.  Otherwise, the examiner 
said, the MRI was "quite unremarkable."  The examiner 
remarked: "At this point in time, I am not sure where all 
the symptoms are coming from.  The changes in the lumbar 
spine are quite minimal, at best, and he has got such 
profound limitation of his movements as well as activities of 
daily life."  The examiner said that he could not "localize 
the symptoms at this stage."  Although an MRI of the 
cervical spine was planned, the examiner suspected that an 
anatomical cause for his symptoms would not be found at this 
stage.  

When the veteran was seen in the VA neurosurgery clinic in 
January 2002, it was reported that an MRI of the cervical 
spine had shown very little change, which was only at C6-7.  
The examiner said that very minimal disc protrusion was shown 
without any significant stenosis or compression.  The 
clinical impression was one of chronic pain syndrome.  The 
examiner said that he was not too impressed with the 
radiological findings, either in the back or the neck.  
However, the veteran had "really profound symptoms and 
limitations" that, it was felt, had to be addressed in the 
Pain clinic as well as in the Psychiatry service.  

The record also shows that a rating decision dated in July 
1993 denied the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder and that the 
veteran was so informed by correspondence dated later the 
same month.  In January 1994, the veteran filed a statement 
on VA Form 21-4138 disagreeing with the decision to deny his 
claim for service connection for post-traumatic stress 
disorder and requesting that a statement of the case be 
issued to him.  The record does not show, however, that he 
was provided with a statement of the case addressing this 
claim.  Accordingly, the Board must assume jurisdiction of 
the issue for which an appeal has been initiated and remand 
the matter for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran also claims entitlement to service connection for 
chronic depression secondary to service-connected 
disabilities.  However, depression is often a symptom or 
sequela of post-traumatic stress disorder.  The record 
reflects varying diagnoses for the veteran's psychiatric 
complaints.  A VA psychiatric examination in July 1993 
resulted in a diagnosis of bereavement (for the death of a 
friend in Saudi Arabia) complicated by mild dysthymia, and 
alcohol abuse.  The veteran was hospitalized by VA in October 
1999 for an adjustment disorder, not otherwise specified.  
When seen in the VA mental hygiene clinic in October and 
November 1999, diagnoses included depression, not otherwise 
specified; and adjustment disorder with mixed anxiety and 
depression.  Post-traumatic stress disorder was to be ruled 
out.  On VA psychiatric examination in December 2000, the 
Axis I diagnosis was dysthymic disorder.  The examiner 
remarked that the veteran had a history of depressive 
symptoms generally dating from his discharge from the Army in 
1992.  It was believed that his involuntary discharge, coming 
as it did after 11 years of service, was a factor in 
initiating his symptoms.  However, the claims file was not 
provided to the examiner.  

A determination of the nature and etiology of the veteran's 
psychiatric disability is necessary for a resolution of his 
appeal, especially in view of SSA's determination of 
unemployability in May 2003 due to degenerative disc disease 
and depression.  The Board must defer consideration of the 
issue of entitlement to a TDIU until such time as the 
outstanding service connection issues have been resolved.  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The veteran should be requested to 
submit all evidence in his possession 
that is not already of record and that 
bears on the remaining claims in 
appellate status, or to identify where 
any such evidence can be found.  With any 
necessary release, any such evidence 
should be obtained and associated with 
the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected low 
back and neck disorders.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  Any 
neurological involvement, including the 
peripheral nerve or nerves involved, 
resulting from the service-connected low 
back and neck disorders should be 
identified and described.  The examiner 
is also asked to comment on whether the 
veteran's claim loss of feeling in his 
hands and lower body is a symptom 
associated with the service-connected low 
back and neck disorders or whether there 
is an organic basis for the complaint at 
all.  The claims file should be made 
available to the examiner for review 
before the examination.  

3.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disability found to be 
present.  All indicated tests should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the claims file and render an 
opinion as to whether it is at least as 
likely as not (that is, whether there is 
a 50 percent probability) that any 
psychiatric disability found to be 
present is attributable to service or to 
any incident of service origin, or 
whether it was caused or permanently 
aggravated by service-connected 
disability or disabilities.  The examiner 
is also asked to comment on whether the 
veteran's claimed loss of feeling in his 
hands and lower body is a manifestation 
of any current psychiatric disability.  

4.  Following any further indicated 
development, the RO should review the 
record and readjudicate the remaining 
issues in appellate status.  In 
readjudicating the issues of entitlement 
to increased ratings for service-
connected low back and neck disorders, 
the RO should take into account the 
changes to the rating criteria for 
evaluating these disabilities that became 
effective on September 23, 2002, and 
September 26, 2003.  If the benefits 
sought on appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

5.  The RO should furnish the veteran and 
his representative with a separate 
statement of the case (see 38 C.F.R. § 
19.31(a) (2003)) and provide them with an 
opportunity to submit a substantive 
appeal on the issue of entitlement to 
service connection for post-traumatic 
stress disorder.  The veteran and his 
representative are reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
substantive appeal must be submitted 
following issuance of a statement of the 
case.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



